United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                       October 14, 2003
                          _____________________
                                                                  Charles R. Fulbruge III
                                  No. 03-40088                            Clerk
                                Summary Calendar
                             _____________________

                               HARRIET DUPRIEST,

                                                     Plaintiff - Appellant,

                                    versus

                     EATON CORPORATION; REGIONS BANK,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No.: 5:00-CV-332
_________________________________________________________________

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     In 1993, an Arkansas court entered a divorce decree dissolving

the marriage of Harriet and Mose Dupriest.             Mose Dupriest died in

1999. In 2000, Harriet Dupriest, pro se, filed a complaint against

Regions Bank and Eaton Corporation (“the defendants”) seeking to

recover    her    deceased    ex-husband’s   pension    and    life   insurance

benefits    and    personal     property.     The    parties    consented      to

disposition by a magistrate judge, who granted summary judgment for

the defendants.

     On appeal, Dupriest argues that the magistrate judge violated


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
her due process and equal protection rights by refusing to set

aside the Arkansas divorce decree, which she contends is invalid

and fraudulent. She also argues that the magistrate judge erred by

refusing to consider certain evidence and by refusing to compel

discovery.     We have reviewed the record and the briefs, and we

AFFIRM the summary judgment essentially for the reasons stated in

the   magistrate      judge’s   comprehensive,   well-reasoned     opinion.

Furthermore,    the    magistrate   judge’s   evidentiary    and   discovery

rulings reflect no abuse of discretion.

      Dupriest’s argument, raised for the first time on appeal, that

the magistrate judge abused her discretion by not transferring the

case to “an appropriate federal district” is patently frivolous.

Dupriest states in her brief that she used an acquaintance’s

address to establish residence in Texas even though she resided in

Arkansas and, therefore, the district court did not have personal

jurisdiction.    Dupriest chose the forum for this lawsuit and never

complained about it before the magistrate judge.              She is in no

position to do so now.

      Dupriest’s motion for appointment of counsel is DENIED.           Her

motion for a 90-day extension of time to reconstruct the record on

appeal due to illness in the family is DENIED.              Her alternative

motion to strike the reconstructed record because she does not

agree with the contents is DENIED.        Eaton Corporation’s motion to

accept the reconstructed record on appeal is GRANTED, and its

alternative motions to require Dupriest to identify deficiencies in

                                      2
the reconstructed record, or to dismiss the appeal because of

Dupriest’s failure to satisfy her responsibilities under Federal

Rule of Appellate Procedure 11(a), are DENIED as moot.




                                3